IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs August 7, 2007

                MACARIO CHISM v. TONY PARKER, WARDEN

                    Appeal from the Circuit Court for Lauderdale County
                         No. 6126 Joseph H. Walker, III, Judge



                 No. W2007-00592-CCA-R3-HC - Filed September 21, 2007


The petitioner, Macario Chism, appeals the Lauderdale County Circuit Court’s dismissal of his 2007
petition for a writ of habeas corpus. In the petition, the petitioner challenged the validity of his
multiple 1993 Shelby County convictions, which were the results of guilty pleas and included
convictions of aggravated burglary, aggravated robbery, and aggravated kidnapping. The petition
alleged that the petitioner was free on bond on the charge of aggravated burglary when he was
arrested for nine of the other offenses, and he claimed that the partial concurrent alignment of the
resulting sentences rendered his judgments void. Because the petitioner failed to file a statutorily
compliant petition, we affirm the circuit court’s dismissal of the petition.

               Tenn. R. App. P. 3; Judgment of the Circuit Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which DAVID H. WELLES and
D. KELLY THOMAS, JR., JJ., joined.

Macario Chism, appellant, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; and David H. Findley, Assistant Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

                 Through copies of conviction judgments attached to the petition, the petition claimed
that the petitioner entered the following guilty pleas:

Case Number            Offense                 Sentence       Alignment

93-215123         Aggravated robbery           10 years       Consecutive to 93-06456
                                                              Concurrent with other counts

93-01310          Aggravated burglary          3 years        Concurrent with other counts
93-06451           Aggravated robbery          10 years       Consecutive to 93-06456
                                                              Concurrent with other counts

93-06452           Aggravated kidnapping       10 years       Consecutive to 93-06456
                                                              Concurrent with other counts

93-06453           Aggravated robbery          10 years       Consecutive to 93-06456
                                                              Concurrent with other counts

93-06454           Aggravated robbery          10 years       Consecutive to 93-06456
                                                              Concurrent with other counts

93-06455           Aggravated robbery          10 years       Consecutive to 93-06456
                                                              Concurrent with other counts

93-06456          Attempted especially         10years        Consecutive to 93-06450 thru 55,
                  aggravated robbery                          -06457, -06458

93-06457           Aggravated robbery          10 years       Consecutive to 93-06456
                                                              Concurrent with other counts

93-06458           Aggravated robbery          10 years       Consecutive to 93-06456
                                                              Concurrent with other counts.

As can be seen, the guilty pleas rendered an effective sentence of 20 years. The petition alleged that
the petitioner was freed on bond on the charge of aggravated burglary on November 19, 1992. The
petition also alleged that the convictions of aggravated robbery, aggravated kidnapping, and
attempted especially aggravated robbery were based upon offenses occurring in December 1992 and
January 1993. The petitioner asserted that the concurrent alignment of the convictions for these
offenses with that of aggravated burglary for which the petitioner was on bond in November 1992
resulted in void conviction judgments.

               The circuit court entered an order dismissing the petition. It held that the three-year
sentence for aggravated burglary had expired and that, accordingly, “there is no conviction for
purpose[s] of seeking relief.” The court concluded that it could “not determine from the face of the
judgments that the sentences were illegal.” The petitioner filed a timely notice of appeal.

              The legal issues raised in a habeas corpus proceeding are questions of law, and our
review of questions of law is de novo. Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000).

               “[T]he writ of habeas corpus will issue in Tennessee ‘only when ‘it appears upon the
face of the judgment or the record of the proceedings upon which the judgment is rendered’ that a
convicting court was without jurisdiction or authority to sentence a defendant, or that a defendant’s


                                                 -2-
sentence of imprisonment or other restraint has expired.’” State v. Ritchie, 20 S.W.3d 624, 630
(Tenn. 2000) (quoting Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993) (quoting Galloway, 45
Tenn. (5 Cold.) 326, 336-37 (1868))). “A void judgment is one in which the judgment is facially
invalid because the court lacked jurisdiction or authority to render the judgment or because the
defendant’s sentence has expired.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999).

                 A void conviction is one which strikes at the jurisdictional integrity of the trial court.
 Id.; see State ex rel. Anglin v. Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella v. State, 891
S.W.2d 619, 627 (Tenn. Crim. App. 1994). Because in this case the trial court apparently had
jurisdiction over the actus reus, the subject matter, and the person of the petitioner, the petitioner’s
jurisdictional issue is limited to the claim that the court was without authority to enter the judgment.
See Anglin, 575 S.W.2d at 287 (“‘Jurisdiction’ in the sense here used, is not limited to jurisdiction
of the person or of the subject matter but also includes lawful authority of the court to render the
particular order or judgment whereby the petitioner has been imprisoned.”); see Archer, 851 S.W.2d
at 164; Passarella, 891 S.W.2d at 627. The invalidity of the sentence itself, as well as the broader
invalidity of the conviction, results in a void judgment and is a sufficient basis for habeas corpus
relief. See Stephenson v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000) (stating that a void sentence, as
well as a void conviction, may result in a void judgment and be the subject of a habeas corpus
proceeding).

                Furthermore, to obtain a release from custody via a habeas corpus proceeding, the
petitioner must establish that he or she is imprisoned or restrained of his or her liberty “as a direct
consequence” of the judgments being challenged. See Hickman v. State, 153 S.W.3d 16, 23-24 (Tenn.
2004); T.C.A. § 29-21-101 (2000). When a petitioner is yet incarcerated under a lawful, unexpired
sentence, an earlier or different sentence that has expired no longer imposes “any further restraint
upon . . . [the petitioner’s] physical movement or action.” Hickman, 153 S.W.3d at 24. Such a
petitioner is entitled to no relief vis a vis the expired sentence.

               A court may summarily dismiss a petition for habeas corpus relief without a hearing
or the appointment of counsel when the petition sets forth no facts supporting the issuance of the writ.
See Randall Carver v. State, No. M2002-02891-CCA-R3-CO, slip op. at 4 (Tenn. Crim. App.,
Nashville, May 16, 2003); see T.C.A. § 29-21-109 (2000).

                In the present case, the petitioner admitted in his petition that he had previously sought
habeas corpus relief from the judgments presently being challenged. In this situation, he is obliged
to attach to his petition “a copy of the [earlier] petition and proceedings thereon . . . or [give]
satisfactory reasons . . . for the failure to do so.” T.C.A. § 29-21-107(b)(4) (2000). The procedures
authorizing the use of the writ of habeas corpus are codified in Tennessee Code Annotated sections
29-21-101 through 29-21-130. The statutory procedures for seeking habeas corpus relief are
mandatory and must be followed scrupulously. Hickman, 153 S.W.3d at 19. Accordingly, prior to
considering the petitioner’s claimed entitlement to habeas corpus relief, the circuit court was
constrained to dismiss the petition because of the petitioner’s failure to follow mandatory statutory
procedure.


                                                   -3-
For this reason, the order of the circuit court is affirmed.


                                        ___________________________________
                                        JAMES CURWOOD WITT, JR., JUDGE




                                  -4-